The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Status of Claims
3. 	This action is in response to Applicant’s Request for Reconsideration dated 08/25/2022.
4.	Claims 1-12 are currently pending.
5.	Claims 1, 7, and 11 have been amended.

Claim Rejections - 35 USC § 103
6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-2 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalnin et al (US 2018/0233327) in view of Fodor et al (US 8,444,926).
Regarding claim 1:
	Kalnin teaches plasma processing apparatus for executing a plasma processing, comprising: a chamber (plasma processing chamber, 100) [fig 1 & 0018; a member (upper liner assembly, 146) partially disposed in an internal space of the chamber (112) [fig 1 & 0023]; and wherein the member (146) extends outward from the internal space of the chamber (112) and is exposed to a space outside the chamber (see fig 1) [fig 1 & 0023]. 
	Kalnin does not specifically disclose a heater unit configured to heat the member, and wherein the heater unit is in physical contact with the member.
	Fodor teaches a heater unit (heater, 212) configured to heat the member (liner, 202), and wherein the heater unit (212) is in physical contact (see fig 2) with the member (202) [fig 2 & col 5, lines 16-20].
	Kalnin and Fodor are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of Kalnin to include the heater unit of Fodor to allow the member to be maintained within a desired temperature range during plasma processing [Fodor – col 5, lines 21-30].
Regarding claim 2:
	Kalnin teaches the member (146) is made of aluminum (aluminum) [0023]. 
Regarding claim 10:
	Kalnin teaches the member (146) extends along an inner wall of the chamber so as to suppress a byproduct generated by the plasma processing from accumulating on the inner wall of the chamber (shielding the chamber body 140 from the process environment) [fig 1 & 0023]. 
Regarding claim 11:
	Modified Kalnin teaches the heater unit (212) includes a main body (body of 212) and a heater (resistive heating element) provided inside the main body (body of 212), and wherein the main body of the heater unit (body of 212) is provided so as to be in thermal contact (see fig 2) with the member (202) [Fodor - fig 2 & col 5, lines 16-20]. 
9.	Claim(s) 3-9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalnin et al (US 2018/0233327) in view of Fodor et al (US 8,444,926) as applied to claims 1-2 and 10-11 above, and further in view of Huston et al (US 2015/0059981).
	The limitations of claims 1-2 and 10-11 have been set forth above.
Regarding claims 3-5 and 9:
	Modified Kalnin does not specifically teach a spacer provided between the chamber and the member; wherein the spacer is made of a material having a thermal conductivity lower than that of aluminum; and wherein the spacer is made of a stainless steel.
	Huston teaches a spacer (protrusions, 135) provided between the chamber (chamber wall, 106) and the member (134) [fig 1 & 0020]; wherein the spacer (135) is made of a material having a thermal conductivity lower than that of aluminum (may be made of any process compatible material such as stainless steel) [fig 1 & 0020]; and wherein the spacer (135) is made of a stainless steel (may be made of any process compatible material such as stainless steel) [fig 1 & 0020].
Modified Kalnin and Huston are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of modified Kalnin to include a spacer, as in Huston, to facilitate maintaining a spaced apart, generally centered, relationship between the chamber and the member [Huston – 0020].
Regarding claim 6:
	Modified Kalnin teaches the member (146) extends along an inner wall of the chamber so as to suppress a byproduct generated by the plasma processing from accumulating on the inner wall of the chamber (shielding the chamber body 140 from the process environment) [Kalnin - fig 1 & 0023]. 
Regarding claim 7:
	Modified Kalnin teaches the heater unit (212) includes a main body (body of 212) and a heater (resistive heating element) provided inside the main body (body of 212), and wherein the main body of the heater unit (body of 212) is provided so as to be in thermal contact (see fig 2) with the member (202) [Fodor - fig 2 & col 5, lines 16-20].
Regarding claims 8 and 12:
	Modified Kalnin teaches an upper component (122) provided on the member (146) to be in thermal contact with the member (146) [Kalnin - fig 1 & 0020].
	Modified Kalnin does not specifically teach the upper component has a flow path to which a coolant is fed. 
	Huston teaches an upper component has a flow path (passages, 170A-F may be formed in components of the chamber body 102) to which a coolant is fed [fig 1 & 0039-0040]. 
Modified Kalnin and Huston are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the upper component of modified Kalnin to include a flow path, as in Huston, to the lower temperature of the interface which may lead to enhanced performance of the seal [Huston – 0040].

Response to Arguments
10.	Applicant’s arguments, see Remarks, filed 08/25/2022, with respect to the rejection of claim(s) 1-12 under 35 USC 103 have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.
The teachings of Fodor et al (US 8,444,926) remedy anything lacking in the combination of references as applied above to the amended claims.

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081. The examiner can normally be reached Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Kendall/Primary Examiner, Art Unit 1718